Citation Nr: 1219126	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  09-13 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter



ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had over 20 years of active duty service ending with his retirement in July 1969.  He died in April 2007.  The appellant is his widow.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2009, the appellant testified at a Board hearing at the local RO.  An April 2012 letter informed the appellant that the Veterans Law Judge who conducted the July 2009 Board hearing was no longer employed by the Board, and asked whether she wished to exercise her right to testify at a new hearing before another Veterans Law Judge.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2011).  In a response received by the Board in May 2012, the appellant indicated that she wished to testify at a new Board hearing at the local RO before a Veterans Law Judge.  


To ensure that full compliance with due process requirements have been met, the case is hereby REMANDED for the following actions:

The RO should schedule the appellant for a Board hearing at the local RO.  The RO should notify the appellant and her representative of the date, time and place of the hearing.  Once the hearing is conducted, or in the event the appellant cancels her hearing request or otherwise fails to report, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


